DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment filed on 9/8/2022.
Claims 1-3, 6-8, 11 are pending. Claims 1, 6, 11 have been amended. Claims 4-5, 9-10,  been cancelled.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 20160110642 A1, hereinafter Matsuda) in view of Morczinek et al. (US 20190155973 A1, hereinafter Morczinek)

Regarding Claim 6, Matsuda teaches a neural network training device comprising (Matsuda, Paragraph [0019], neurons of an input layer of the sub-network used for a specific category and thereby forming a deep neural network; and a training device training the sub-network used for a specific category using training data):
a memory (Matsuda, Fig. 12, Element 358, 360 Memory) storing one or more instructions (Matsuda, Paragraph [0063], connected to bus 366, for storing program instructions, a system program, work data and the like);
and at least one processor configured to execute the one or more instructions stored in the memory, wherein the at least one processor is further configured to  (Matsuda, Fig. 12, Element 356 CPU, Paragraph [0051], The system described above can be implemented by computer hardware and a computer program executed on the hardware):
obtain a plurality of first images (Matsuda, Paragraph [0011], the first sub-network with training data belonging to the first category)
[[ and a plurality of second images ]] 
wherein each of the plurality of first images includes an object belonging to a particular category and each of the plurality of second images includes an object (Matsuda, Paragraph [0010], an object of the present invention is to provide a method and an apparatus of DNN learning that can shorten the time necessary for DNN learning using training data of which objects belong to certain categories, as well as to provide an apparatus for recognizing an object using such a DNN. It is noted since different training data belongs different categories and each category is provided with recognized object, hence first and second image are including the object belongs to different category)
[[ for which a category is not specified ]]
train a neural network model for category recognition, based on the plurality of first images (Matsuda, Paragraph [0011], [0012], a DNN training step of the computer training a first DNN formed by connecting the second sub-network to an output side; training the first DNN with training data belonging to the first category)
recognize at least one second image including the object corresponding to the particular category among the plurality of second images, by using the trained neural network model (Matsuda, Paragraph [0011], training a second DNN formed by connecting the third sub-network to an output side of the first sub-network with training data belonging to the second category, and thereby realizing learning of the first and second DNNs [0032], the present invention is also applicable to image recognition; [0010], an object of the present invention is to provide a method and an apparatus of DNN learning that can shorten the time necessary for DNN learning using training data of which objects belong to certain categories, as well as to provide an apparatus for recognizing an object using such a DNN. It is noted since different training data belongs different categories and each category is provided with recognized object, hence first and second image are including the object belongs to different category); [[ and user preference information for at least one object; ]]
Matsuda does not explicitly disclose [[ a plurality of second images wherein each of the plurality of first images includes an object belonging to a particular category and each of the plurality of second images includes an object ]]  for which a category is not specified; and user preference information for at least one object.  And modify and refine the trained neural network model based on the recognized at least one second image 
However, Morczinek teaches  obtain a plurality of first images and a plurality of second images, wherein each of the plurality of first images includes an object belonging to a particular category (Morczinek,  Paragraph [0006], The processor provides an indication associated with each point as an input to a machine learning model to classify each point into a category from multiple categories)
and each of the plurality of second images includes an object for which a category is not specified (Morczinek, Paragraph [0078], the second processing engine 114 can be configured to identify any uncategorized data points),
recognize at least one second image including the object corresponding to the particular category among the plurality of second images, by using the trained neural network model (Morczinek, Paragraph [0018], [A non-exhaustive list of some such reasons can include, for example, a greater quantity and/or quality of data associated with the object(s) in the CAD models relative to the quantity and/or quality of data associated with corresponding object(s) in the images. 0052],  a machine learning model used for computer vision, image segmentation, and/or the like, can include and/or can be based on a convolutional neural network (CNN) architecture [0110], defining one or more polyline boundaries corresponding to the borders of the features shown in the raster image. More particularly, the dxf format allows for labeling and/or categorizing of objects and grouping of the categorized objects into layers associated with the categories)
and user preference information for at least one object (Morczinek, Paragraph [0060], user preference and/or user-defined categories, industry standards associated with architectural drawings, engineering drawings, site plans, site surveys, and/or the like. Moreover, the categories can be associated with and/or indicative of the type of structure, feature, and/or object represented in or by a data point, pixel, and/or shape)
and modify and refine the trained neural network model based on the recognized at least one second image (Morczinek, Paragraph [0053], first processing engine 113 can use any suitable CNN that has been tuned, modified, and/or customized in any suitable manner to better suit the image segmentation and identification performed by the first processing engine. a CNN similar to the u-net 160 can be modified and/or configured as a multi-path refinement network performing semantic segmentation).
Morczinek and Matsuda are analogous since both of them are dealing with using neural network to train and process image data. Matsuda provided a way of using neural network to train and recognize images in relation to categories. Morczinek provided a way of using trained model to refine the neural network by processing multiple image sets in between different categories and uncategorized objects. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate refinement process taught by Morczinek into modified invention of Matsuda such that when using the neural network to train the image models, system will be able to dynamically adjust the training model by recognize multiple images sets and gradually refine the model result in order to create the best training result when using the Neural Network.

	Regarding Claim 7, the combination of Matsuda and Morczinek teaches the invention in Claim 6.
The combination further teaches wherein the at least one processor is further configured to recognize a category of a second image (Morczinek, Paragraph [0078], the second processing engine 114 can be configured to identify any uncategorized data points) except for the at least one second image recognized as corresponding to the particular category among the plurality of second images (Morczinek, Paragraph [0078], after the first processing engine 113 identifies, categorizes, and/or segments the data in the orthomosaic image 152, the second processing engine 114, the second processing engine 114 can be configured to identify any uncategorized data points and/or pixels that are adjacent to the border that otherwise should be similarly categorized and/or otherwise should form a part of the newly formed shape), 
by using the modified and refined neural network model (Morczinek, Paragraph [0053], first processing engine 113 can use any suitable CNN that has been tuned, modified, and/or customized in any suitable manner to better suit the image segmentation and identification performed by the first processing engine 113. For example, a CNN similar to the u-net 160 can be modified and/or configured as a multi-path refinement network performing semantic segmentation).
As explained in rejection of claim 6, the obviousness for combining of refined neural network of Morczinek into Matsuda is provided above.

	Regarding Claim 8, the combination of Matsuda and Morczinek teaches the invention in Claim 6.
The combination further teaches wherein the at least one processor is further configured (Morczinek, Paragraph [The processor provides an indication associated with each point as an input to a machine learning model to classify each point into a category from multiple categories]) to 
compare the at least one second image recognized as corresponding to the particular category (Morczinek, Paragraph [0085], the second processing engine 114 can be configured to evaluate compare a deviation in a position of a point relative to, for example, a deviation threshold [0096], the first processing engine 113 can process the data points from both the orthomosaic 152 and the point cloud 154 to identify and/or categorize each pixel and to identify and/or categorize one or more shapes containing a set or cluster of similarly categorized data points. As a result, the first processing engine 113 can output a segmented dataset. [0097], the machine learning model can generate a first output as a result of analyzing the orthomosaic image 152 and can generate a second output as a result of analyzing the point cloud 154. The first processing engine 113 can then compare the first and the second outputs to verify and/or enhance the first and/or the second output; it is noted since the category data set  become output dataset and the system compare the output data set, hence the images are compared based on the different categories)
with an image stored in a previously-generated verification database (DB)  (Morczinek, Paragraph, [0096], As a result, the first processing engine 113 can output a segmented dataset which can be stored in the database 125 and further processed by the second processing engine 114 to generate the 2D output 132 and/or the 3D output).
As explained in rejection of claim 6, the obviousness for combining of refined neural network of Morczinek into Matsuda is provided above.

	Regarding Claim 11, the combination of Matsuda and Morczinek teaches the invention in Claim 1.
The combination further teaches computer-readable recording medium having recorded thereon a program for executing the method of any one of claim 1 on a computer (Matsuda, Paragraph [0011], the present invention provides, in a DNN identifying objects classified to a plurality of categories, a DNN learning method of learning, The method includes a step where the computer stores first, second and third subnetworks in a storage medium).

Regarding Claim 1, it recites limitations similar in scope to the limitations of Claim 6 but as a method and the combination of Matsuda and Morczinek teaches all the limitations as of Claim 6. Therefore is rejected under the same rationale.

Regarding Claim 2, it recites limitations similar in scope to the limitations of Claim 7 and therefore is rejected under the same rationale.

Regarding Claim 3, it recites limitations similar in scope to the limitations of Claim 8 and therefore is rejected under the same rationale.


Response to Arguments
The rejection of Claim 11 under 35 U.S.C. 101 is withdrawn in view of Applicant’s amendment to the independent Claim 11.
Applicant’s arguments with respect to claim 1, 6, 11, filed on 9/8/2022, with respect to rejection under 35 USC § 103 in regard to prior art does not teaches the limitation(s) “at least one second image including the object corresponding to the particular category among the plurality of second images, by using the trained neural network model and user preference information for at least one object" have been considered but are moot in view of the new ground(s) of rejection. It has been taught by the combination of prior arts Matsuda and Morczinek.
In regard to Claims 2-3, 7-8, they directly/indirectly depends on independent Claim 1, 6 respectively. Applicant does not argue anything other than the independent claim 1, 6. The limitations in those claims in conjunction with combination previously established as explained.

	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 10019654 B1 	  - Image object recognition
US 20180012460 A1 - Methods and systems for providing intelligent alerts for events
US 20180217808 A1 - Augmented reality enabled response modification

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619